              Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 1 of 31



 1   Jeffrey Lewis (SBN 66587)
     Benjamin Gould (SBN 250630)
 2   KELLER ROHRBACK L.L.P.
 3   300 Lakeside Drive, Suite 1000
     Oakland, CA 94612
 4   Phone (510) 463-3900, Fax (510) 463-3901
     jlewis@kellerrohrback.com
 5   bgould@kellerrohrback.com
 6
     Attorneys for Plaintiff
 7

 8                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 9
                                     OAKLAND DIVISION
10
     DAVID COTTRELL,                                  No. 3:19-cv-07672-JCS
11
                                         Plaintiff,
12
            v.                                        PLAINTIFF’S FIRST AMENDED CLASS
13                                                    ACTION COMPLAINT
     AT&T INC., PACIFIC BELL TELEPHONE CO.
14   d/b/a AT&T CALIFORNIA, and DIRECTV, LLC,         (DIVERSITY JURISDICTION – CLASS
15                                                    ACTION FAIRNESS ACT)
                                      Defendants.
16

17

18

19

20

21

22

23

24

25

26

27

28
      No. 3:19-cv-07672-JCS                                          PLAINTIFF’S FIRST AMENDED
                                                                       CLASS ACTION COMPLAINT
               Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 2 of 31



 1                                                       TABLE OF CONTENTS
 2   I.      INTRODUCTION ........................................................................................................... 1
 3   II.     JURISDICTION AND VENUE....................................................................................... 5
 4
     III.    PARTIES ........................................................................................................................ 5
 5
     IV.     FACTUAL ALLEGATIONS........................................................................................... 6
 6
             A.        AT&T’s Practice of Opening or Activating Unauthorized Accounts,
 7                     Services, and Products. ........................................................................................ 6
 8           B.        AT&T’s Arbitration Provisions Violate California Law and
                       Are Unenforceable. ............................................................................................ 15
 9
     V.      CLASS ACTION ALLEGATIONS ............................................................................... 19
10

11   VI.     CLAIMS ....................................................................................................................... 22

12           FIRST CLAIM Asserted on Behalf of Plaintiff and the Class: Violation of
                   California’s Consumer Legal Remedies Act (Cal. Civ. Code § 1750 et seq.) .... 22
13
             SECOND CLAIM Asserted on Behalf of Plaintiff and the Class: Violations of
14                California’s Unfair Competition Law (Cal Bus. & Prof. Code § 17200 et seq.).. 24
15           THIRD CLAIM Asserted on Behalf of Plaintiff and the Class: Violations of
16                California Consumer Records Act (Cal. Civ. Code § 1798.80 et seq.)................ 25

17           FOURTH CLAIM Asserted on Behalf of Plaintiff and the Class: Unjust Enrichment ... 26

18           FIFTH CLAIM Asserted on Behalf of Plaintiff and the Class: Conversion.................... 27

19           SIXTH CLAIM Asserted on Behalf of Plaintiff and the Class: Declaratory Relief ........ 27

20   VII.    PRAYER FOR RELIEF ................................................................................................ 28
21   VIII.   DEMAND FOR JURY TRIAL ...................................................................................... 29
22

23

24

25

26

27

28
      No. 3:19-cv-07672-JCS                                                 i                              PLAINTIFF’S FIRST AMENDED
                                                                                                             CLASS ACTION COMPLAINT
                 Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 3 of 31



 1             Plaintiff David Cottrell brings this action on behalf of himself and all other similarly situated
 2   individuals in the State of California who have been or will be victimized by AT&T’s deceitful
 3
     practice of opening and charging people for unauthorized accounts, services, and products. Plaintiff
 4
     seeks the following relief: a public injunction, including a permanent injunction of Defendants’
 5
     misconduct, the creation of a mechanism for monitoring same, a public accounting, the invalidation
 6

 7   of any unauthorized accounts, services, and products, and robust notice to the Californians victimized

 8   by AT&T; other equitable relief, including restitution; a declaratory judgment that AT&T’s

 9   arbitration provisions are unenforceable, that AT&T’s misconduct violated California law, and that
10
     AT&T is liable to Plaintiff and the Class; and compensatory and punitive damages.1 Plaintiff also
11
     demands a jury trial for all claims properly triable thereby, and complains and alleges as follows:
12
                                              I.      INTRODUCTION
13
               1.      Across California, AT&T Inc.—and its subsidiaries Pacific Bell Telephone Co. and
14

15   DirecTV, LLC (collectively, “AT&T”)—are deceitfully opening and charging people for

16   unauthorized accounts, services, and products. Anyone who walks into one of AT&T’s 613 stores in

17   the state2 is a potential target, but so are existing AT&T customers, like Plaintiff Cottrell.
18             2.      In September 2018, Plaintiff Cottrell, a California resident who lives in Contra Costa
19
     County, expressly told multiple AT&T employees that he was not interested in opening the DirecTV
20
     Now3 account they were pushing on him when he called to discuss his AT&T U-verse cable service.
21

22
     1
23    Plaintiff Cottrell has complied with California’s Civil Code § 1782’s notice requirements prior to
      seeking damages under the CLRA because, more than 30 days ago, he filed his original complaint
24    seeking injunctive relief and sent notice to Defendants about their alleged violations of the CLRA.
     2 See 613 AT&T Stores in California, AT&T, https://www.att.com/stores/california (last visited Jan.
25    31, 2020).
26   3 DirecTV Now was a streaming service that allowed users to access live TV and On Demand titles,
      “anytime, anywhere, all on your favorite devices,” such as smart phones, laptops, and tablet devices.
27    Get More TV Freedom, DirecTV Now (Aug. 1, 2019). https://www.directvnow.com
      [https://web.archive.org/web/20190801002710/https://www.directvnow.com/]. AT&T recently
28    rebranded DirecTV Now as AT&T TV Now, which likewise offers live TV and On Demand titles,
         No. 3:19-cv-07672-JCS                             1                      PLAINTIFF’S FIRST AMENDED
                                                                                    CLASS ACTION COMPLAINT
              Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 4 of 31



 1   Plaintiff Cottrell even complained to an AT&T supervisor about how aggressively the company tried
 2   to sign him up for the unwanted account. Months later, Plaintiff Cottrell was shocked to discover that
 3
     AT&T had signed him up anyway and charged him hundreds of dollars—all for a DirecTV Now
 4
     account he did not want, did not authorize AT&T to open, and did not use.
 5
            3.      AT&T customers and employees have been reporting similar misconduct across the
 6

 7   state and across the country.

 8          4.      There have also been reports of similar misconduct in Hawaii, where AT&T

 9   employees at an AT&T store attempted to blow the whistle on AT&T’s practice of opening
10
     unauthorized accounts using people’s credit card information. AT&T has also reportedly victimized
11
     people in Alaska, Oregon, Arizona, Illinois, and North Carolina.
12
            5.      Unfortunately, this kind of misconduct is nothing new for AT&T, which has a long
13
     history of deceiving consumers and charging them for accounts, services, and products without their
14

15   knowledge and against their will. In 2014, AT&T agreed to a $105 million settlement with federal

16   and state investigators—including $80 million in consumer refunds—for illegal billing practices
17   going back to 2009.4 The illegal billing practice at issue then, known as “mobile cramming,” occurred
18
     when “payments to third parties for special wireless services are added to phone bills and often go
19
     undetected by customers for months.”5 Tom Wheeler, then-chairman of the Federal Communications
20
     Commission, declared triumphantly: “It stops today for AT&T.”6 Wheeler and the FCC were overly
21

22   optimistic.

23
       “anytime, anywhere, on all your favorite devices.” See Get More TV Freedom, AT&T TV Now,
24     https://www.atttvnow.com (last visited Jan. 31, 2020).
     4
25     Jim Puzzanghera, AT&T to Pay $105 Million to Settle ‘Mobile Cramming’ Cases, L.A. Times (Oct.
       8, 2014), https://www.latimes.com/business/la-fi-att-cramming-20141009-story.html.
26   5
       Id.
     6
27     Bill Donahue, AT&T Pays $105M To FTC, FCC, AGs Over Mobile Cramming, Law360 (Oct. 8,
       2014), https://www.law360.com/telecom/articles/585548/at-t-pays-105m-to-ftc-fcc-ags-over-
28     mobile-cramming.
      No. 3:19-cv-07672-JCS                            2                     PLAINTIFF’S FIRST AMENDED
                                                                               CLASS ACTION COMPLAINT
                 Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 5 of 31



 1             6.      AT&T has boldly resumed similar misconduct over at least the past three years. But
 2   whereas the misconduct above was perpetrated by AT&T’s use of third parties, AT&T now uses its
 3
     own subsidiaries, like DirecTV, which AT&T acquired in 2014.7
 4
               7.      AT&T’s shareholders recently alleged, in a securities fraud class action, that AT&T
 5
     artificially inflated its DirecTV Now subscriber numbers by fraudulently creating DirecTV Now
 6

 7   accounts.8 These allegations date back to 2016 and possibly even earlier, name multiple AT&T

 8   executives as defendants, and are based on information provided by 18 confidential witnesses—

 9   current and former AT&T employees from around the country, including California, and from all
10
     levels within the company. AT&T employees report that AT&T set DirecTV Now sales quotas that
11
     “incentivized . . . aggressive and improper sales tactics” for their sales representatives,9 i.e., those
12
     AT&T employees who interact most directly with all the people who walk into an AT&T store or call
13
     AT&T to discuss a service, product, or promotion that they have recently seen AT&T advertise on
14

15   TV or the internet.

16             8.      AT&T’s employees report feeling “intense pressure” to “sell” DirecTV Now accounts,
17   and indicate that this pressure resulted in sales associates resorting to “unnatural sales or flat out
18
     fraudulent” sales.10 These reports are likely just the tip of the iceberg of AT&T’s recent misconduct,
19
     most of which likely stemmed from AT&T’s need to start turning a profit following the costly
20
     acquisitions of DirecTV and Time Warner in 2014 and 2016, which cost AT&T hundreds of billions
21

22

23
     7
       Thomas Gryta, AT&T Closes $49 Billion DirecTV Buy, Wall St. J. (July 24, 2015)
24     https://www.wsj.com/articles/at-t-closes-49-billion-directv-acquisition-1437766932.
     8
25     Rachel Sandler, AT&T Sued for Allegedly Creating Fake DirecTV Now Accounts, Forbes (Sept. 16,
       2019), https://www.forbes.com/sites/rachelsandler/2019/09/16/att-sued-for-inflating-subscriber-
26     numbers-by-allegedly-creating-fake-directv-now-accounts/#7cf975981767.
     9
27     See Am. Consol. Class Action Compl. (“Sec. Compl.”) ¶¶ 17, 206, 209, 211, Gross v. AT&T Inc.,
       No. 19-2892 (S.D.N.Y. Sept. 13, 2019), ECF No. 79.
28   10
        Id.
         No. 3:19-cv-07672-JCS                            3                      PLAINTIFF’S FIRST AMENDED
                                                                                   CLASS ACTION COMPLAINT
                Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 6 of 31



 1   of dollars.11
 2             9.     While AT&T is currently facing investor scrutiny and litigation for some of its
 3
     misconduct, AT&T has managed to avoid serious public inquiry from anyone else. This lack of
 4
     public inquiry is not for lack of trying on the part of AT&T’s customers, as evidenced by the volume
 5
     of AT&T customer complaints. The likely reason such complaints have not precipitated a serious
 6

 7   public inquiry is that AT&T’s robust arbitration provisions, to which it requires all its customers to

 8   submit, mandate arbitration but prohibit the arbitrator from providing non-individual injunctive relief.

 9   This means that the AT&T’s customers cannot seek, and the arbitrator cannot provide, public
10
     injunctive relief, i.e., relief that would inform the general public about, and protect it from, the threat
11
     posed by AT&T’s misconduct.
12
               10.    Under the terms of AT&T’s arbitration provisions, it is this Court’s task to determine
13
     their scope and enforceability. And, thankfully for the people of California, AT&T’s arbitration
14

15   provisions are unenforceable in this state according to the California Supreme Court and the Ninth

16   Circuit. Under California law, any contract that waives a party’s statutory right to seek public
17   injunctive relief is unenforceable. AT&T’s arbitration provisions, including the one at issue for this
18
     litigation, mandate arbitration but prohibit the arbitrator from providing non-individual injunctive
19
     relief. This effectively bars the arbitrator from providing public injunctive relief, too, because if the
20
     arbitrator cannot provide injunctive relief beyond the individual, the arbitrator certainly cannot
21

22   provide injunctive relief to the general public.

23             11.    AT&T’s arbitration provisions barring non-individual injunctive relief also contain a

24   clause stating that if a court finds any part of the arbitration provision barring non-individual
25   injunctive relief unenforceable, the entire arbitration provision is null and void.
26

27

28   11
          AT&T paid a reported $67.1 billion for DirecTV and $85.4 billion for Time Warner. Id. ¶¶ 97, 124.
      No. 3:19-cv-07672-JCS                               4                      PLAINTIFF’S FIRST AMENDED
                                                                                   CLASS ACTION COMPLAINT
              Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 7 of 31



 1           12.     This Court should find that AT&T’s arbitration provisions are unenforceable as a
 2   matter of law and are null and void under their own terms. Consequently, Plaintiff Cottrell can bring
 3
     all of his claims against AT&T related to its misconduct in opening or activating unauthorized
 4
     accounts, services, or products, in this Court. This obviously includes his claims seeking public
 5
     injunctive relief under the CLRA, UCL, and California Consumer Records Act. It also includes his
 6

 7   individual and class claims on behalf of his fellow Californians.

 8                                   II.     JURISDICTION AND VENUE

 9           13.     As alleged in Defendants’ Notice of Removal, this Court has subject matter
10   jurisdiction over this case under 28 U.S.C. § 1332(d) because the putative class includes at least 100
11
     persons, the parties are minimally diverse, and the amount in controversy exceeds $5,000,000.
12
             14.     This Court has personal jurisdiction over the parties because Plaintiff’s claims all arise
13
     out of Defendants’ substantial and purposefully directed contacts with residents of the State of
14

15   California, and multiple Defendants are headquartered in the State of California, including Pacific

16   Bell Telephone Co. and DirecTV, LLC.

17           15.     Venue is proper under 28 U.S.C. § 1391 because Plaintiff at all relevant times lived
18   and was an AT&T customer in Contra Costa County, located in this judicial district, and because a
19
     substantial part of the events giving rise to his claim occurred in this judicial district.
20
                                                  III.     PARTIES
21
             16.     Plaintiff David Cottrell is a citizen of California who resides in Contra Costa County.
22

23   During the relevant time period, he was an AT&T customer who maintained an AT&T U-verse cable-

24   service account with AT&T, likely through AT&T subsidiary, Pacific Bell Telephone Co., the AT&T

25   cable service provider for the State of California.
26           17.     Defendant AT&T Inc. is a Delaware corporation with its principal place of business in
27
     Dallas, Texas. AT&T Inc., through its subsidiaries and affiliates—such as Pacific Bell Telephone Co.
28
      No. 3:19-cv-07672-JCS                                5                      PLAINTIFF’S FIRST AMENDED
                                                                                    CLASS ACTION COMPLAINT
              Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 8 of 31



 1   and DirecTV, LLC—provides local and long-distance phone services, wireless and data
 2   communications, internet access, and IP-based and satellite television to Californians. AT&T’s
 3
     “entertainment division” (a.k.a. “Xandr”), which was responsible for implementing and monitoring
 4
     the implementation of AT&T’s DirecTV Now application, is located in El Segundo, California. 12
 5
            18.     Defendant Pacific Bell Telephone Co. (a.k.a. “AT&T California”) is a California
 6

 7   corporation with its principal place of business in San Francisco, California. Pacific Bell Telephone

 8   Co. is a subsidiary of AT&T Inc. that provides telecommunication services, including broadband

 9   services such as AT&T U-verse, to California residents like Plaintiff Cottrell.
10
            19.     DirecTV, LLC is a California corporation. DirecTV’s principal place of business is in
11
     El Segundo, California. DirecTV, LLC is a subsidiary of AT&T Inc. and provides visual and textual
12
     television programs on a subscription or fee basis, including streaming services like DirecTV Now.
13
     DirecTV, LLC is also located in El Segundo, California.
14

15          20.     Each Defendant is a “person” within the meaning of the California Business and

16   Professional Code § 17201.
17          21.     Collectively, the Defendants are referred to herein as “AT&T.”
18
                                     IV.     FACTUAL ALLEGATIONS
19
     A.     AT&T’s Practice of Opening or Activating Unauthorized Accounts, Services, and
20          Products.

21          22.     The deceitful practice at issue in this case works as follows. An existing AT&T
22   customer or a potential AT&T customer walks into one of AT&T’s 613 stores or calls AT&T to
23
     discuss an account, service, or product. This likely occurs after the person has seen one of AT&T’s
24

25

26
     12
27     See Get a Peek Inside AT&T Entertainment Group’s El Segundo, CA Headquarters, AT&T
      Careers, https://www.att.jobs/article-att-entertainment-group-headquarters (last visited Jan. 31,
28    2020).
      No. 3:19-cv-07672-JCS                             6                     PLAINTIFF’S FIRST AMENDED
                                                                                CLASS ACTION COMPLAINT
              Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 9 of 31



 1   countless advertisements, on which AT&T spends over $5 billion annually.13 An AT&T employee at
 2   the store or on the phone, under tremendous pressure by management to meet unrealistic sales goals,
 3
     tries to sell the person some other product, account, or service. The person is not interested, but the
 4
     AT&T employee persists. The person again says no, fully believing that he or she will not be signed
 5
     up for the product. But then the AT&T employee signs the person up anyway. Months later, the
 6

 7   person discovers that he or she is being charged by AT&T or one of its subsidiaries for an account or

 8   service they did not authorize. That is precisely what happened to Plaintiff Cottrell.

 9          23.     Plaintiff Cottrell first discovered that AT&T had opened and charged him for an
10
     unauthorized DirecTV Now account in March 2019, six months and hundreds of dollars after AT&T
11
     initially opened and charged him for the unauthorized DirecTV Now account.
12
            24.     As of September 2018, Plaintiff Cottrell had been using AT&T’s U-verse broadband
13
     internet service for about four years. Plaintiff Cottrell had grown concerned about the cost of AT&T’s
14

15   U-verse service generally, so he decided to call AT&T to see if AT&T had any promotions that

16   would lower the cost of the service. Plaintiff Cottrell was put in touch with an AT&T customer
17   service agent. Almost immediately, the customer service agent began pitching DirecTV Now to
18
     Plaintiff Cottrell, who repeatedly and adamantly said that he was not interested. Eventually, Plaintiff
19
     Cottrell got so frustrated that he demanded to talk to an AT&T supervisor. The supervisor did not tell
20
     Plaintiff Cottrell why an AT&T customer service agent had made such a strong sales pitch for
21

22   DirecTV Now, but apologized for the conduct and supposedly secured Plaintiff Cottrell a discount on

23

24

25
     13
26     Ivan De Luce, 10 Companies That Spent More Than $1 Billion in Ads So You’d Buy Their
      Products, Bus. Insider (Oct. 4, 2019), https://www.businessinsider.com/10-biggest-advertising-
27    spenders-in-the-us-2015-7; AT&T Inc., Annual Report (Form 10-K) (Feb. 20, 2019),
      https://otp.tools.investis.com/clients/us/atnt2/sec/sec-
28    show.aspx?Type=html&FilingId=13241251&CIK=0000732717&Index=10000.
      No. 3:19-cv-07672-JCS                              7                     PLAINTIFF’S FIRST AMENDED
                                                                                 CLASS ACTION COMPLAINT
             Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 10 of 31



 1   his AT&T U-verse package. Plaintiff Cottrell ended the conversation firmly believing that he had not
 2   been signed up for a DirecTV Now account.
 3
            25.     Imagine Plaintiff Cottrell’s surprise when he discovered, six months later in March
 4
     2019, that he had been charged hundreds of dollars for a DirecTV Now account. Plaintiff Cottrell did
 5
     not discover the charges on his AT&T bill, as one might expect. Instead, he discovered the
 6

 7   unauthorized charges on his Bank of America Visa bill. But discovering the unauthorized charges

 8   was only the beginning of the battle—it took Plaintiff Cottrell two more months to finally cancel the

 9   unauthorized account and get reimbursed for the approximately $400 in unauthorized charges. But
10
     neither AT&T nor DirecTV reimbursed Plaintiff Cottrell.
11
            26.     As a first step, Plaintiff Cottrell had to cancel multiple credit cards to get the
12
     unauthorized charges to stop appearing. Then Bank of America’s fraud department reimbursed
13
     Plaintiff Cottrell for the unauthorized charges. But that reimbursement didn’t come from the actual
14

15   perpetrators and did not compensate Plaintiff Cottrell for the time and energy he was forced to spend

16   closing the unauthorized account. Nor did the reimbursement explain why AT&T did what it did,
17   what kind of programs AT&T has in place that create this kind of misconduct, how much AT&T
18
     knows about this misconduct, how many other AT&T customers have been victimized by similar
19
     misconduct, or how Plaintiff Cottrell’s fellow Californians can be protected from the threat posed by
20
     AT&T’s misconduct in the future. The threat posed to current and potential AT&T customers is real
21

22   because much of the misconduct occurs at one of AT&T’s 613 stores in the state.

23          27.     A former AT&T store employee reports that while he worked at an AT&T store in

24   California, his store management consistently pressured him and his coworkers to meet unrealistic
25   sales goals and engage in unethical sales practices related to the certain AT&T products and services,
26
     including but not limited to the DirecTV Now streaming service and business accounts. Employees
27
     had monthly targets that they were penalized for failing to reach. Employees were taught by
28
      No. 3:19-cv-07672-JCS                               8                     PLAINTIFF’S FIRST AMENDED
                                                                                  CLASS ACTION COMPLAINT
             Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 11 of 31



 1   management how best to deceive people and create unauthorized accounts using people’s credit card
 2   information and fake email addresses. The former employee also makes it clear that while his fellow
 3
     AT&T employees would target anyone who walked into an AT&T store, they focused much of their
 4
     misconduct on the more vulnerable members of the population, including elderly Californians.
 5
            28.     When an elderly Californian walked into an AT&T store to discuss some product or
 6

 7   service, AT&T employees would tell them that they were entitled to three “free” months of DirecTV

 8   Now. AT&T employees would not tell the visitors that they would eventually be charged for the

 9   accounts if they were not canceled after three months. Accordingly, some people agreed to try
10
     DirecTV Now under false pretenses. Others declined. But regardless of whether the people were
11
     interested or agreed to be signed up for an account, if they were already AT&T customers, AT&T
12
     store employees would use the person’s credit card information and create fake emails to activate
13
     unauthorized accounts. Eventually, some people would discover the unauthorized charges and come
14

15   back into the store to complain. But that was often months later. Plus, there were various loopholes

16   that AT&T stores would use to decline refunds, such as capping the amount of refunds a given store
17   could authorize. This kind of misconduct, according to the former employee, was not limited to just
18
     his AT&T store; it was a statewide problem.
19
            29.     People have reported similar misconduct by AT&T in Alaska, Arizona, Hawaii,
20
     Oregon, Illinois, and North Carolina. A married Oregon couple, for example, discovered in January
21

22   2019 that they had been signed up and charged for an unauthorized DirecTV Now account despite

23   stating that they weren’t interested. This occurred after they called AT&T to change the husband’s

24   data plan. The wife was subjected to an intense sales pitch for DirecTV Now—a sales pitch she had
25   declined. It took nearly six months to discover they had been improperly signed up for an account,
26
     and a month to finally get someone at AT&T to cancel the unauthorized account. AT&T refunded
27
     only one month of the five months of unauthorized charges.
28
      No. 3:19-cv-07672-JCS                             9                    PLAINTIFF’S FIRST AMENDED
                                                                               CLASS ACTION COMPLAINT
             Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 12 of 31



 1          30.     In North Carolina, “msparish”—likely an AT&T customer—posted the following
 2   complaint on an AT&T-run internet forum in February 2019:14
 3
            Directv Now continues to withdraw money from my account although stop payment
 4          was made by my bank and debit card was changed. I never signed up with Directv Now.
            I am baffled how payment information was received. The phone number provided is
 5          bogus. I signed up in June with Direct Tv/AT&T. Neither of them is willing to help
            resolve issue (see link https://www.attsavings.com/directv/directv-now). Can someone
 6          recommend how to correct problem?
 7
            Another likely AT&T customer—“beww357,” from Wyoming—responded to msparish’s post
 8
     by writing, “As for how they got the payment information, been to an AT&T store recently?”15 This
 9
     suggests that AT&T’s customers believe that the place where AT&T likely got msparish’s or any
10

11   customer’s credit card information to open an unauthorized account was at an AT&T store. This

12   belief is consistent with AT&T’s reported misconduct in Hawaii, as reported by former AT&T

13   employees, and consistent with the allegations in the securities fraud class action recently filed in
14   New York. And, again, AT&T has 613 stores in the state of California alone.
15
            31.     According to a June 2018 news article from Hawaii, former AT&T employees at
16
     various AT&T stores in Hawaii reported that AT&T store managers encouraged them to use
17
     “unethical sales tactics” to sell “trial” DirecTV Now subscriptions, and then hypocritically fired the
18

19   employees for doing so.16 One former employee, who wished to remain anonymous, said that “[t]hese

20   customers are seeing charges on their statements that they have no clue what it is, but managers are

21   forcing us to do it because they need to meet their quotas.”17 According to the article, AT&T stores
22

23   14
        Unauthorized Charges by Direct Now, AT&T Community Forums (Feb. 12, 2019),
       https://forums.att.com/t5/DIRECTV-NOW-Account-Billing/Unauthorized-charges-by-Direct-
24     Now/td-p/5806181 (sic throughout).
     15
25      Id.
     16
        Austin Westfall, Hawaii AT&T Workers Say Company Urged Them to Use Unethical Tactics–and
26     Then Fire Them, Hawaii News Now (Aug. 13, 2018),
27     https://www.hawaiinewsnow.com/story/38480635/hawaii-att-workers-say-company-urged-them-to-
       use-unethical-tactics-and-then-fired-them/.
28   17
        Id.
      No. 3:19-cv-07672-JCS                              10                    PLAINTIFF’S FIRST AMENDED
                                                                                 CLASS ACTION COMPLAINT
             Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 13 of 31



 1   and managers pressured employees to sign people up for DirecTV Now accounts because they were a
 2   ranked and important sales metric: DirecTV Now accounts generate more profits for AT&T and their
 3
     stores because they generate larger profit margins than, for example, cell phones, which “do not pull a
 4
     large profit for AT&T stores.”18 Also, AT&T executives were under pressure to justify and turn a
 5
     profit following AT&T’s expensive acquisitions of DirecTV and Time Warner.
 6

 7          32.     Another former employee, Abraham Buonya,19 said that “[t]he managers basically

 8   encouraged us and informed us of how to manipulate sales.”20 According to Mr. Buonya, one of the

 9   manipulative sales practices encouraged by management involved AT&T sales representatives
10
     signing people up for supposedly free “trials” of DirecTV Now and offering to cancel the account
11
     before it turned into a regular subscription that began charging the customer. Unfortunately for
12
     AT&T’s customers, the sales reps would then let some of the trials “slip[] through the cracks,”
13
     “which meant customers would be charged for months of DirecTV Now service.”21 Another AT&T
14

15   employee, who wished to remain anonymous, said he had “seen some customers not catch the

16   charges for up to seven months.”22
17          33.     According to the same 2018 news article, it is also likely that AT&T sales
18
     representatives opened multiple unauthorized DirecTV Now accounts on behalf of unknowing AT&T
19
     customers, using the customers’ credit cards. According to another AT&T store employee, who
20
     wished to remain anonymous, “My manager picked up my [work] iPad, which was signed in under
21

22   me, made a fake email and then activated a Direct TV Now subscription on that email and then said if

23

24

25   18
        Id.
     19
26      Prior to being fired, Mr. Buonya was AT&T’s “top salesman in the state for two years.” Id.
     20
        Id.
27   21
        Id.
28   22
        Id.
      No. 3:19-cv-07672-JCS                            11                    PLAINTIFF’S FIRST AMENDED
                                                                               CLASS ACTION COMPLAINT
             Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 14 of 31



 1   I can do it, here you go, you can do the next one.”23
 2          34.     AT&T responded to the investigation that prompted the above news article by firing a
 3
     few store-level employees, reimbursing a handful of customers, and asserting that AT&T had taken
 4
     “‘appropriate action.’”24 While such “appropriate action” may have fixed things at one store in
 5
     Hawaii, it does not fully account for AT&T and its employees’ misconduct or the alleged pressure
 6

 7   from management to hit sales quotas by signing people up for multiple unauthorized accounts. Nor

 8   did AT&T’s “appropriate action” do anything for the AT&T customers in California who were

 9   similarly victimized by AT&T’s practice of opening unauthorized accounts and services. Nor does
10
     AT&T’s “appropriate action” do anything to protect Californians who see an AT&T advertisement
11
     and decide to call or go into one of AT&T’s 613 stores in the state. Nor will these issues be addressed
12
     by the recent securities fraud case against AT&T.
13
            35.     In that securities fraud case, AT&T shareholders allege that AT&T artificially inflated
14

15   its DirecTV Now subscription numbers and defrauded investors. The allegations in that complaint,

16   which are based on public statements by AT&T executives and the assertions of 18 confidential
17   witnesses, shed light on the motives for AT&T’s rampant misconduct.
18
            36.     What likely motivated AT&T’s misconduct in California and beyond? AT&T’s need
19
     to appease its shareholders following two very expensive acquisitions. In 2014, AT&T spent $67.1
20
     billion to acquire a struggling satellite TV provider, DirecTV.25 In 2016, AT&T spent $85.4 billion to
21

22   acquire media giant Time Warner.26 As a result, AT&T began 2016 as the second most indebted

23   company listed on the S&P 500. AT&T’s justification for these two very expensive acquisitions was

24   DirecTV Now.
25
     23
26      Id.
     24
        Id.
27   25
        See supra note 11.
28   26
        Id.
      No. 3:19-cv-07672-JCS                              12                  PLAINTIFF’S FIRST AMENDED
                                                                               CLASS ACTION COMPLAINT
             Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 15 of 31



 1          37.       On October 25, 2016—three days after AT&T announced the expensive Time Warner
 2   acquisition—AT&T’s CEO, Randall L. Stephenson, made it clear that the acquisition of Time
 3
     Warner was “about” launching DirecTV Now, which would be a “game changer” for AT&T and the
 4
     marketplace.27
 5
            38.       DirecTV Now would allow users to download an application onto their smart phone or
 6

 7   tablet device that would allow the user to “stream” live TV, as well as on-demand “premium” content

 8   like HBO. This meant that users didn’t need to buy—and AT&T didn’t need to provide—expensive

 9   cable or satellite equipment. And this would be a “game changer” for AT&T and its subsidiaries
10
     because it would allow AT&T to pursue a reported “20 million” consumers that AT&T and DirecTV
11
     had lost over the years.28
12
            39.       But DirecTV Now didn’t turn out to be the “game changer” that Stephenson had
13
     hoped for. And rather than focus on improving the quality or lowering the price of the product to
14

15   drive subscriptions, AT&T focused on sales—effectively sacrificing its customers to appease its

16   shareholders.
17          40.       AT&T employees allege that AT&T set DirecTV Now sales quotas that “incentivized .
18
     . . aggressive and improper sales tactics,” that there was an “extraordinary amount of pressure on
19
     [AT&T] employees to push sales of DirecTV Now,” and that this pressure resulted in sales associates
20
     resorting to “unnatural sales or flat-out fraudulent” sales.29
21

22          41.       One AT&T employee reported that he was “taught to manipulate” sales of DirecTV

23   Now when activating new mobile phones for customers.30 According to this employee, when a

24   wireless customer would come into the store to upgrade his or her phone and get a new one, the
25
     27
26      Sec. Compl. ¶ 125.
     28
        Id.
27   29
        See id. ¶¶ 17, 206, 209, 211.
28   30
        Id. ¶ 171.
      No. 3:19-cv-07672-JCS                              13                  PLAINTIFF’S FIRST AMENDED
                                                                               CLASS ACTION COMPLAINT
             Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 16 of 31



 1   customer traditionally had to pay an “activation fee.”31 After the launch of DirecTV Now, the
 2   employee and his colleagues were taught to convert the activation fee into up to three subscriptions of
 3
     DirecTV Now and covertly waive the activation fee.32 A customer that upgraded his or her phone was
 4
     thereby subscribed, without authorization, to DirecTV Now.
 5
            42.     Another AT&T employee reported that the employees would try to pitch DirecTV
 6

 7   Now, but it was a “very hard sell,” and that sometimes the person would say that he or she did not

 8   want the product, but the employee would go ahead and add it to the account anyways.33 Not

 9   surprisingly, AT&T customers would come back into the retail stores to complain about charges
10
     related to these unauthorized accounts. This employee estimated that 40-50% of the customers he
11
     dealt with in early 2017 were complaining about such charges.34
12
            43.     Multiple AT&T employees in California reported similar misconduct.35 One AT&T
13
     employee, a store manager in California, reported that there were other managers who were signing
14

15   customers up for DirecTV without their knowledge.

16          44.     While AT&T employees were busy opening and charging AT&T customers for these
17   unauthorized DirecTV Now accounts, AT&T executives were reporting soaring subscription numbers
18
     to investors.36 At its peak in 2018, AT&T reported nearly 2 million DirecTV Now subscriptions.37
19

20
     31
21      Id.
     32
        Id.
22   33
        Id. ¶177.
23   34
        Id. ¶ 178.
     35
24      Id. ¶¶ 81, 91, 196, 510
     36
        Id. ¶ 31.
25   37
        Also, AT&T executives have repeatedly bragged about just how much user and/or account-specific
26     data they have, including who’s watching and what they’re watching. Id. ¶¶ 221, 222, 225, 226,
       234, 381, 388; Georg Szalai, AT&T Executive on DirecTV Now’s First Six Months of “Disrupting
27     the Market”, Hollywood Rep. (May 31, 2017), https://www.hollywoodreporter.com/news/at-t-
       executive-directv-nows-first-six-months-disrupting-market-1008351. This data can be used to easily
28     identify which accounts were unauthorized.
      No. 3:19-cv-07672-JCS                            14                    PLAINTIFF’S FIRST AMENDED
                                                                               CLASS ACTION COMPLAINT
             Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 17 of 31



 1   Hundreds of thousands of these subscriptions were likely unauthorized, forcing hundreds of
 2   thousands of AT&T “customers” to pay charges related to these unauthorized accounts. But so far,
 3
     AT&T has avoided serious public scrutiny of this misconduct, likely due to its robust but (in
 4
     California) unenforceable arbitration provisions.
 5
     B.     AT&T’s Arbitration Provisions Violate California Law and Are Unenforceable.
 6
            45.     AT&T’s arbitration provisions all violate California law and are thereby unenforceable
 7

 8   against the citizens of California and/or anyone victimized by AT&T’s conduct within the State.

 9          46.     In McGill v. Citibank, N.A, 2 Cal. 5th 945 (2017), the California Supreme Court made
10   it clear that any contract provision waiving a person’s right to seek public injunctive relief is
11
     unenforceable as a matter of law. This rule—called the McGill Rule—was recently found by the
12
     Ninth Circuit to be consistent with both Supreme Court precedent and the Federal Arbitration Act.
13
     See Blair v. Rent-A-Center, Inc., 928 F.3d 819 (9th Cir. 2019).
14

15          47.     AT&T’s arbitration provisions all violate the McGill Rule because they mandate

16   arbitration but prohibit the arbitrator from providing non-individual injunctive relief. By definition,

17   barring an arbitrator from providing non-individual injunctive relief prevents the arbitrator from
18   providing any public injunctive relief, i.e., injunctive relief that would benefit the general public more
19
     broadly, like a forward-looking injunction aimed at protecting consumers generally, not just AT&T’s
20
     existing customers. Further, under the terms of AT&T’s arbitration provisions, if a court finds that the
21
     particular provision barring public injunctive relief is unenforceable, the entire arbitration provision is
22

23   null and void thanks to a “nonseverability” clause.

24          48.     Finally, this Court is free to determine the enforceability of AT&T’s arbitration

25   provisions because, under their terms, “issues relating to the scope and enforceability of the
26

27

28
      No. 3:19-cv-07672-JCS                              15                     PLAINTIFF’S FIRST AMENDED
                                                                                  CLASS ACTION COMPLAINT
             Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 18 of 31



 1   arbitration provision are for the court to decide.”38
 2          49.     AT&T’s U-verse arbitration provision in its agreement with its customers—the
 3
     arbitration provision to which Plaintiff Cottrell would be subject if it were enforceable—violates the
 4
     McGill Rule because it mandates arbitration but prohibits the arbitrator from providing non-
 5
     individual injunctive relief. It thereby bars Plaintiff Cottrell from seeking—and the arbitrator from
 6

 7   granting—public injunctive relief. AT&T’s U-verse arbitration provision limits the available

 8   injunctive relief to merely individual injunctive relief as follows:39

 9          The arbitrator may award declaratory or injunctive relief only in favor of the individual
            party seeking relief and only to the extent necessary to provide relief warranted by that
10
            party’s individual claim.
11
     This provision clearly violates the McGill Rule and is, therefore, unenforceable as a matter of law.
12
     Further, applying this arbitration provision would violate McGill because Plaintiff Cottrell seeks
13
     robust injunctive relief under the CLRA, UCL, and California Consumer Records Act, as detailed
14

15   below, including a permanent injunction against the alleged misconduct, the creation of a monitoring

16   mechanism designed to prevent the misconduct from reoccuring, and robust notice to all those

17   Californians whom have already been victimized by this misconduct, many of whom likely have no
18   idea that AT&T has injured them in the past and may injure them in the future.
19
            50.     AT&T’s U-verse arbitration provision also contains a nonseverability clause. Under
20
     the terms of the specific provision barring non-individual injunctive relief, “if [the] specific provision
21
     [limiting the available injunctive relief] is found to be unenforceable, then the entirety of this
22

23   arbitration provision shall be null and void.”40 So, if this Court finds that the AT&T U-verse

24   arbitration provision’s limitation on injunctive relief is unenforceable under McGill, the arbitration

25

26   38
        AT&T U-verse TV and AT&T Phone General Terms of Service § 11.c, AT&T (Jan. 2019),
       https://www.att.com/legal/terms.uverseandphoneAttTermsOfService.html.
27   39
        Id. § 11.f.
28   40
        Id. (emphasis added).
      No. 3:19-cv-07672-JCS                              16                     PLAINTIFF’S FIRST AMENDED
                                                                                  CLASS ACTION COMPLAINT
              Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 19 of 31



 1   provision as a whole is null and void. Plaintiff Cottrell would therefore be free to bring any and all
 2   disputes with, and claims against, AT&T in this court, including not only his claims for public
 3
     injunctive relief and declaratory relief, but also his class claims.
 4
             51.     Most of AT&T’s arbitration provisions also violate the McGill Rule, are unenforceable
 5
     as a matter of law, and are null and void under their own nonseverability clauses:41
 6

 7    Title and          Relevant         Scope/Enforce-          Unenforceable          Nonseverability
      Service(s)         Entities             ability             Under McGill              Clause
 8
     Wireless          AT&T              Court Decides:        Violates McGill:       Null and Void: “If
 9   Customer          Mobility          “issues relating      “The arbitrator may    this specific
     Agreement         LLC and its       to the scope and      award declaratory      provision [2.2.6] is
10
                       affiliates        enforceability of     or injunctive relief   found to be
11                                       the arbitration       only in favor of the   unenforceable, then
                                         provision are for     individual party       the entirety of this
12                                       the court to          seeking relief and     arbitration provision
                                         decide”               only to the extent     shall be null and
13                                       (§ 2.2.3)             necessary to           void.” (§ 2.2.6)
                                                               provide relief
14
                                                               warranted by that
15                                                             party’s individual
                                                               claim.” (§ 2.2.6)
16
     AT&T Digital      AT&T Digital      Court Decides:        Violates McGill:       Null and Void: “If
17   Life Customer     Life, Inc. and    “issues relating      “The arbitrator may    this specific
     Agreement         respective        to the scope and      award declaratory      provision [22.5] is
18   Summary           subsidiaries,     enforceability of     or injunctive relief   found to be
     (home             affiliates,       the arbitration       only in favor of the   unenforceable, then
19   security)         agents,           provision are for     individual party       the entirety of this
20                     employees,        the court to          seeking relief and     arbitration provision
                       predecessors      decide”               only to the extent     shall be null and
21                     in interest,      (§ 22.2)              necessary to           void.” (§ 22.5)
                       successors,                             provide relief
22                     and assigns.                            warranted by that
                                                               party’s individual
23                                                             claim.” (§ 22.5)
24   AT&T              AT&T              Court Decides:        Violates McGill:       Null and Void: “If
     ConnecTech        ConnecTech        “issues relating      “The arbitrator may    this specific
25   Terms of          services          to the scope and      award declaratory      provision [X.B(6)] is
26   Service           including         enforceability of     or injunctive relief   found to be

27
     41
       Legal Policy Center, AT&T, https://www.att.com/legal/legal-policy-center.html (last visited Oct. 4,
28    2019).
      No. 3:19-cv-07672-JCS                               17                    PLAINTIFF’S FIRST AMENDED
                                                                                  CLASS ACTION COMPLAINT
              Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 20 of 31



 1    Title and          Relevant        Scope/Enforce-        Unenforceable           Nonseverability
      Service(s)         Entities            ability           Under McGill               Clause
 2

 3   (home             Remote          the arbitration      only in favor of the     unenforceable, then
     phone)            Support         provision are for    individual party         the entirety of this
 4                     Services        the court to         seeking relief and       arbitration provision
                                       decide”              only to the extent       shall be null and
 5                                     (§ X.B(3))           necessary to             void.” (§ X.B(6))
                                                            provide relief
 6
                                                            warranted by that
 7                                                          party’s individual
                                                            claim.” (§ X.B(6))
 8
     AT&T Internet AT&T                Court Decides:       Violates McGill:         Null and Void: “If
 9   Terms of      provisioned         “issues relating     “The arbitrator may      this specific
     Service       fixed location      to the scope and     award declaratory        provision [13.f] is
10                 internet access     enforceability of    or injunctive relief     found to be
                   services            the arbitration      only in favor of the     unenforceable, then
11                 including both      provision are for    individual party         the entirety of this
                   narrowband          the court to         seeking relief and       arbitration provision
12
                   and broadband       decide”              only to the extent       shall be null and
13                 internet access     (§ 13.c)             necessary to             void.” (§ 13.f)
                   services                                 provide relief
14                                                          warranted by that
                                                            party’s individual
15                                                          claim.” (§ 13.f)
16   AT&T Wi-Fi        AT&T            Court Decides:       Violates McGill:         Null and Void: “If
     Terms of          Wi-Fi           “issues relating     “The arbitrator may      this specific
17   Service           Services        to the scope and     award declaratory        provision [6] is
                                       enforceability of    or injunctive relief     found to be
18
                                       the arbitration      only in favor of the     unenforceable, then
19                                     provision are for    individual party         the entirety of this
                                       the court to         seeking relief and       arbitration provision
20                                     decide” (§ 3)        only to the extent       shall be null and
                                                            necessary to             void.” (§ 6)
21                                                          provide relief
22                                                          warranted by that
                                                            party’s individual
23                                                          claim.” (§ 6)

24
              Because AT&T’s arbitration provisions are all unenforceable under McGill and null and void
25
     on their own terms, Plaintiff Cottrell and other AT&T customers are free to bring all of their
26
     individual and class claims in this Court.
27

28
      No. 3:19-cv-07672-JCS                            18                    PLAINTIFF’S FIRST AMENDED
                                                                               CLASS ACTION COMPLAINT
               Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 21 of 31



 1                                  V.       CLASS ACTION ALLEGATIONS
 2             52.    This matter is brought by Plaintiff Cottrell on behalf of himself and those similarly
 3
     situated, under Rule 23 of the Federal Rules of Civil Procedure. Because AT&T’s misconduct was
 4
     uniformly designed and implemented throughout the State of California, uniformly impacted and
 5
     injured numerous Californians, and, going forward, uniformly threatens any Californian who happens
 6
     to see one of AT&T’s countless advertisements and/or decides to walk into an AT&T store or call
 7

 8   AT&T to discuss one of its products, Plaintiff seeks class certification under both Rule 23(b)(2) and

 9   (b)(3).
10             53.    The Class that Plaintiff seeks to represent is defined as follows:
11
                      All persons for whom AT&T or an AT&T employee or agent opened or activated
12                    an unauthorized account, service, or product in the State of California.

13             54.    Numerosity/Impracticability of Joinder: the members of the Class are so numerous

14   that joinder of all members would be impractical. The proposed Class likely contains thousands of
15
     members, considering that, e.g., AT&T was reporting a heavily inflated 2 million DirecTV Now
16
     subscribers as of December 2018.42 The precise number of class members can be ascertained through
17
     discovery, which will include Defendants’ data and billing records.
18
               55.    Commonality and Predominance: there are common questions of law and fact that
19

20   predominate over any questions affecting only individual members of the Class.

21             56.    For Plaintiff Cottrell and the Class, the common legal and factual questions include,
22   but are not limited to the following:
23
                      A.      Whether, as a result of AT&T’s misconduct, Plaintiff Cottrell and the Class are
24
                      entitled to public injunctive relief under the CLRA, UCL, and CCRA, including a
25
                      permanent injunction, the creation of a monitoring mechanism to prevent similar
26

27

28   42
          Sec. Compl. ¶ 31.
      No. 3:19-cv-07672-JCS                               19                    PLAINTIFF’S FIRST AMENDED
                                                                                  CLASS ACTION COMPLAINT
            Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 22 of 31



 1                 misconduct in the future, and robust notice to all of the people in California victimized
 2                 by AT&T’s misconduct;
 3
                   B.        Whether Plaintiff Cottrell and the Class are entitled to declaratory relief,
 4
                   including a declaration that AT&T’s misconduct was unlawful and a declaration that
 5
                   AT&T’s arbitration provisions are unenforceable as a matter of law in California;
 6

 7                 C.        Whether and how AT&T designed and implemented programs that encouraged

 8                 and pressured its employees or agents to engage in unlawful practices by signing up

 9                 people in California for unauthorized AT&T accounts, services, or products;
10
                   D.        Whether and how AT&T knew or should have known of its employees’ and
11
                   agents’ unlawful practices;
12
                   E.        Whether and how AT&T pressured its employees and agents to open and
13
                   charge people for unauthorized accounts, services, or products;
14

15                 F.        Whether and how AT&T omitted and concealed material facts from its

16                 communications and disclosures to Plaintiff Cottrell and the Class regarding the costs,
17                 benefits, and policies of AT&T accounts, services, or products;
18
                   G.        Whether and how AT&T engaged in unfair methods of competition,
19
                   unconscionable acts or practices, and unfair or deceptive acts or practices with the sale
20
                   of its accounts and other services;
21

22                 H.        Whether and how AT&T violated California consumer protection statutes,

23                 including the misuse of its customers’ credit card information;

24                 I.        Whether and how AT&T has been unjustly enriched or is liable for conversion;
25                 and
26
                   J.        Whether, as a result of AT&T’s misconduct, Plaintiff Cottrell and the Class
27
                   have suffered damages and, if so, the appropriate amount thereof.
28
     No. 3:19-cv-07672-JCS                               20                     PLAINTIFF’S FIRST AMENDED
                                                                                  CLASS ACTION COMPLAINT
              Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 23 of 31



 1           57.       Typicality: the representative Plaintiff’s claims are typical of the claims of the
 2   members of the Class. Plaintiff Cottrell and all the members of the Class have been injured by the
 3
     same wrongful practices of AT&T. Plaintiff Cottrell’s claims arise from the same practices and
 4
     course of conduct that give rise to the claims of the members of the Class and are based on the same
 5
     legal theories.
 6

 7           58.       Adequacy: Plaintiff Cottrell is a representative who will fully and adequately assert

 8   and protect the interests of the Class and has retained class counsel who are experienced and qualified

 9   in prosecuting class actions like this one. For example, in Jabbari v. Wells Fargo & Co., No. 15-2159
10
     (N.D. Cal.), class counsel represented consumers against Wells Fargo related to Wells Fargo’s
11
     opening of unauthorized accounts. Neither Plaintiff Cottrell nor his attorneys have any interests
12
     contrary to or in conflict with the Class.
13
             59.       Superiority: a class action is superior to all other available methods for the fair and
14

15   efficient adjudication of this lawsuit, because individual litigation of the claims of all members of the

16   Class is economically unfeasible and procedurally impracticable. While the aggregate damages
17   sustained by the Class are likely in the millions of dollars, the individual damages incurred by each
18
     Class member are too small to warrant the expense of individual suits. Individual Class members do
19
     not have a significant interest in individually controlling the prosecution of separate actions, and
20
     individualized litigation would also result in varying, inconsistent, or contradictory judgments and
21

22   would magnify the delay and expense to all of the parties and the court system because of multiple

23   trials of the same factual and legal issues. Plaintiff Cottrell and his counsel do not anticipate any

24   difficulty in managing this litigation.
25           60.       Final Injunctive Relief: in addition, AT&T has acted or refused to act on grounds
26
     generally applicable to the Class and, as such, final injunctive and declaratory relief are appropriate,
27
     including but not limited to the various forms of public injunctive relief requested below.
28
      No. 3:19-cv-07672-JCS                                21                    PLAINTIFF’S FIRST AMENDED
                                                                                   CLASS ACTION COMPLAINT
             Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 24 of 31



 1          61.     Notice: AT&T has, or has access to, addresses, phone numbers, e-mail addresses,
 2   and/or other contact information for the members of the Class, which may be used for the purpose of
 3
     providing notice of the pendency of this action.
 4
                                                 VI.     CLAIMS
 5
                                                   FIRST CLAIM
 6                                 Asserted on Behalf of Plaintiff and the Class:
                              Violation of California’s Consumer Legal Remedies Act
 7
                                            (Cal. Civ. Code § 1750 et seq.)
 8
            62.     Plaintiff incorporates by reference, every prior and subsequent allegation of this
 9
     Complaint, as if fully restated here.
10
            63.     California’s Consumer Legal Remedies Act (“CLRA”), California Civil Code §
11

12   1761(d), protects consumers from “unfair or deceptive acts or practices.”

13          64.     Plaintiff and the Class members are “consumers” within the meaning of the CLRA

14   insofar as Plaintiff and the Class members sought or acquired AT&T’s goods and/or services for
15
     personal, family, or household purposes.
16
            65.     AT&T’s products, merchandise, and services—including its accounts—are “goods”
17
     and/or “services” within the meaning of CLRA § 1761(a) and (b).
18
            66.     The transactions set forth in Plaintiff and Class members’ allegations against AT&T—
19

20   including both the transactions Plaintiff and Class members knew and did not know about—are

21   “transactions” within the meaning of CLRA § 1761(e).
22          67.     AT&T has violated and continues to violate CLRA §§ 1770(a)(9), (13), (14), (17),
23
     (18), and (19) by, inter alia, “(9) Advertising goods or services with intent not to sell them as
24
     advertised. . . . (13) Making false or misleading statements of fact concerning reasons for, existence
25
     of, or amounts of, price reductions. . . . (14) Representing that a transaction confers or involves rights,
26

27   remedies, or obligations that it does not have or involve, or that are prohibited by law. . . . (17)

28   Representing that the consumer will receive a rebate, discount, or other economic benefit, if the
      No. 3:19-cv-07672-JCS                              22                     PLAINTIFF’S FIRST AMENDED
                                                                                  CLASS ACTION COMPLAINT
             Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 25 of 31



 1   earning of the benefit is contingent on an event to occur subsequent to the consummation of the
 2   transaction. . . . (18) Misrepresenting the authority of a salesperson, representative, or agent to
 3
     negotiate the final terms of a transaction with a consumer. . . . (19) Inserting an unconscionable
 4
     provision in the contract.”
 5
            68.     AT&T’s misconduct alleged herein was and is continuing to be undertaken by AT&T
 6

 7   with oppression, fraud, and/or malice, within the meaning of California Civil Code § 3294(c).

 8          69.     Plaintiff and Class members have been damaged by AT&T’s misconduct.

 9          70.     Unless enjoined and restrained by a court of law, AT&T will continue to commit the
10
     violations alleged herein with respect to Plaintiff, Class members, and other members of the general
11
     public in the State of California and beyond. Plaintiff therefore seeks a public injunction pursuant to
12
     CLRA § 1780(a)(2):
13
                    A.        Enjoining AT&T from committing future violations of the CLRA;
14

15                  B.        Requiring AT&T to provide an accounting of all monies obtained from
                              AT&T’s California customers pursuant to the unauthorized accounts and
16                            services that AT&T opened and charged them for during the applicable
                              limitations period;
17
                    C.        Requiring AT&T to give individualized notice to all AT&T’s California
18                            customers whom AT&T victimized by opening and charging them for
                              unauthorized accounts or services, during the applicable limitations period
19
                              under the CLRA and applicable California law, including notice to each such
20                            customer of his or her rights under same (including his or right to restitution of
                              all monies paid to AT&T);
21
                    D.        Requiring AT&T to provide individualized notice to each such customer of the
22                            procedures available for enforcing the customer’s rights under the CLRA; and
23                  E.        Establishing an effective monitoring mechanism to ensure AT&T’s continued
24                            compliance with the terms of this injunction.

25          71.     On behalf of himself and Class members, Plaintiff also seeks compensatory and

26   punitive damages, restitution, attorneys’ fees, costs, and any other relief the Court deems proper as a

27   result of AT&T’s violations of the CLRA.
28
      No. 3:19-cv-07672-JCS                               23                     PLAINTIFF’S FIRST AMENDED
                                                                                   CLASS ACTION COMPLAINT
             Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 26 of 31



 1                                            SECOND CLAIM
                                Asserted on Behalf of Plaintiff and the Class:
 2                            Violations of California’s Unfair Competition Law
 3                                  (Cal Bus. & Prof. Code § 17200 et seq.)

 4          72.     Plaintiff incorporates by reference, every prior and subsequent allegation of this

 5   Complaint, as if fully restated here.
 6          73.     California’s Unfair Competition Law (“UCL”), California Business and Professions
 7
     Code § 17200 et seq., protects both consumers and competitors by promoting fair competition in
 8
     commercial markets for goods and services. California’s UCL is interpreted broadly and provides a
 9
     cause of action for any unlawful, unfair, or fraudulent business act or practice. Any unlawful, unfair,
10

11   or fraudulent business practice that causes injury to consumers falls within the ambit of California’s

12   UCL.

13          74.     AT&T engages in substantial sales and marketing of its accounts, services, and
14   products within the State of California.
15
            75.     AT&T’s acts and practices, as described herein, constitute unlawful, fraudulent, or
16
     unfair business practices, in that (1) AT&T’s uniform misconduct has a tendency to deceive Plaintiff
17
     and Class members; (2) AT&T’s practices violate numerous statutes as described in this Complaint;
18

19   (3) any possible justification for AT&T’s misconduct is outweighed by the gravity of the

20   consequences to Plaintiff and the Class members; and (4) AT&T’s misconduct is immoral, unethical,

21   oppressive, unconscionable, and/or substantially injurious to Plaintiff and Class members.
22
            76.     AT&T’s unlawful, unfair, and fraudulent business acts and practices, as described
23
     above, include, but are not limited to, wrongfully opening accounts without customer authorization,
24
     starting services without customer approval or authorization, and using customers’ credit card
25
     information to pay for fees, costs, and other penalties related to accounts and services that AT&T
26

27   opened without the consent, knowledge, or authorization of Plaintiff and Class members.

28          77.     Plaintiff and Class members have been damaged by AT&T’s misconduct.
      No. 3:19-cv-07672-JCS                             24                    PLAINTIFF’S FIRST AMENDED
                                                                                CLASS ACTION COMPLAINT
               Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 27 of 31



 1             78.   Plaintiff re-asserts the public injunctive relief requested above, but under the UCL.
 2             79.   Plaintiff also requests compensatory and punitive damages, attorneys’ fees, costs, and
 3
     any other relief the Court deems proper as a result of AT&T’s violations of the UCL.
 4
                                                THIRD CLAIM
 5                               Asserted on Behalf of Plaintiff and the Class:
                                Violations of California Consumer Records Act
 6                                      (Cal. Civ. Code § 1798.80 et seq.)
 7
               80.   Plaintiff incorporates by reference, every prior and subsequent allegation of this
 8
     Complaint, as if fully restated here.
 9
               81.   AT&T is a “business” as defined by the California Consumer Records Act (“CCRA”),
10

11   California Civil Code § 1798.80(a).

12             82.   Plaintiff and Class members are all “individuals” as defined by CCRA § 1798.80(d)

13   and a “customer” as defined by § 1798.80(c).
14             83.   The information that AT&T used to open unauthorized accounts and services, as
15
     alleged in this Complaint, was “personal information” as defined by CCRA §§ 1798.80(e) and
16
     1798.81.5(d), which includes “information that identifies, relates to, describes, or is capable of being
17
     associated with, a particular individual, including, but not limited to, his or her name, signature,
18

19   Social Security number, physical characteristics or description, address, telephone number, passport

20   number, driver’s license or state identification card number, insurance policy number, education,

21   employment, employment history, bank account number, credit card number, debit card number, or
22
     any other financial information, medical information, or health insurance information.” (emphasis
23
     added).
24
               84.   AT&T’s misuse of that personal information to open or activate unauthorized
25
     accounts, services, products, or other “sales” was a “breach of the security system” as defined by
26

27   CCRA § 1798.82(g).

28
      No. 3:19-cv-07672-JCS                              25                    PLAINTIFF’S FIRST AMENDED
                                                                                 CLASS ACTION COMPLAINT
             Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 28 of 31



 1          85.     By failing to immediately notify all affected AT&T customers that their personal
 2   information had been misused to open or activate unauthorized accounts, services, or products,
 3
     AT&T violated CCRA § 1798.82. AT&T’s failure to immediately notify customers of that misuse
 4
     caused Plaintiff and Class members to suffer damages by, for example, forcing them to pay
 5
     unauthorized charges.
 6

 7          86.     Plaintiff re-asserts under the CCRA the public injunctive relief requested above under

 8   the CLRA.

 9          87.     Plaintiff also requests actual and statutory damages, attorneys’ fees, costs, and any
10
     other relief the Court deems proper as a result of AT&T’s violations of the CCRA.
11
                                             FOURTH CLAIM
12                               Asserted on Behalf of Plaintiff and the Class:
                                             Unjust Enrichment
13
            88.     Plaintiff incorporates by reference, every prior and subsequent allegation of this
14

15   Complaint as if fully restated here.

16          89.     As a result of AT&T’s unlawful and deceptive actions described above, AT&T was

17   enriched at the expense of Plaintiff and the Class through the charges resulting from accounts,
18   products, and services that AT&T unlawfully and/or deceptively sold to or opened on behalf of
19
     customers.
20
            90.     Under the circumstances, it would be against equity and good conscience to permit
21
     AT&T to retain the ill-gotten benefits that they received from Plaintiff and the Class, in light of the
22

23   fact that AT&T used illegal, deceptive, and/or unfair practices to induce or force customers to open,

24   purchase, and/or maintain AT&T accounts, services, and products. Thus, it would be unjust and

25   inequitable for AT&T to retain the benefit without restitution to Plaintiff and the Class for the monies
26
     paid to AT&T as a result of the unfair, deceptive, and/or illegal practices.
27
            91.     Further, AT&T’s wrongful charges to Plaintiff and Class members for accounts,
28
      No. 3:19-cv-07672-JCS                              26                    PLAINTIFF’S FIRST AMENDED
                                                                                 CLASS ACTION COMPLAINT
              Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 29 of 31



 1   services, and products they did not authorize damaged Plaintiffs and Class members in an amount
 2   that can be identified through AT&T’s records.
 3
             92.      Plaintiff and Class members seek restitution for this unjust enrichment.
 4
                                                FIFTH CLAIM
 5                                Asserted on Behalf of Plaintiff and the Class:
                                                  Conversion
 6
             93.      Plaintiff incorporates by reference, every prior and subsequent allegation of this
 7

 8   Complaint, as if fully restated here.

 9           94.      Plaintiff and Class members own and have the right to possess the money in their
10   checking, savings, and other accounts.
11
             95.      AT&T interfered with Plaintiff’s and Class members’ possession of this money by
12
     wrongfully charging Plaintiff and Class members for accounts, services, or products, despite the fact
13
     that these accounts, services, and products were opened or activated without the consent, knowledge,
14

15   or authorization of Plaintiff and Class members.

16           96.      Plaintiff and Class members never consented to AT&T’s charges related to accounts,

17   services, and products that Plaintiff and Class members neither opened nor authorized.
18           97.      Plaintiff and Class members request damages for this conversion.
19
                                                SIXTH CLAIM
20                                Asserted on Behalf of Plaintiff and the Class:
                                               Declaratory Relief
21
             98.      Plaintiff incorporates by reference, every prior allegation of this Complaint, as if fully
22

23   restated here.

24           99.      California Code of Civil Procedure § 1060 et seq. provides that “[a]ny person

25   interested . . . under a contract, or who desires a declaration of his or her rights . . . with respect to
26   another, or in respect to, in, over, or upon property . . . may, in cases of actual controversy relating to
27
     the legal rights and duties of the respective parties, bring an original action . . . in the superior court
28
      No. 3:19-cv-07672-JCS                                27                     PLAINTIFF’S FIRST AMENDED
                                                                                    CLASS ACTION COMPLAINT
              Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 30 of 31



 1   for a declaration of his or her rights . . . including a determination of any question of construction or
 2   validity arising under the instrument or contract.”
 3
              100.   As described above, this Court has jurisdiction over this matter, and therefore may
 4
     declare the rights of Plaintiff and the Class.
 5
              101.   Plaintiff and the Class therefore seek an order declaring the following:
 6

 7                   A.       AT&T’s arbitration provisions are unenforceable under California law;

 8                   B.       AT&T’s practice of opening or activating unauthorized, services, or products is

 9            unlawful; and
10
                     C.       AT&T is liable to Plaintiff and the Class for damages caused by that practice.
11
                                         VII.    PRAYER FOR RELIEF
12
              WHEREFORE, Plaintiff and Class members pray for relief as set forth below:
13
              A.     Certification of the action as a class action pursuant to Federal Rule of Civil Procedure
14

15   23, and appointment of Plaintiff as Class Representative and his counsel of record as Class Counsel;

16            B.     Declaration that AT&T’s conduct is unlawful and AT&T is liable to Plaintiff and the

17   Class;
18            C.     Declaration that AT&T’s arbitration provisions are unenforceable under California
19
     law;
20
              D.     Public injunctive relief, including permanently enjoining AT&T from performing
21
     further unlawful acts as alleged herein, creating a mechanism for monitoring AT&T’s conduct
22

23   designed to prevent its occurrence going forward, notice to the affected class members, the

24   invalidation of any unauthorized AT&T accounts, services, and products, and an accounting for

25   same;
26
              E.     Equitable relief in the form of restitution and/or disgorgement of all unlawful or illegal
27
     profits received by Defendants as a result of the unlawful conduct alleged herein;
28
      No. 3:19-cv-07672-JCS                                28                   PLAINTIFF’S FIRST AMENDED
                                                                                  CLASS ACTION COMPLAINT
                Case 3:19-cv-07672-JCS Document 14 Filed 02/03/20 Page 31 of 31



 1             F.      Actual damages, statutory damages, punitive or treble damages, and such other relief
 2   as provided by the statutes cited herein;
 3
               G.      Pre-judgment and post-judgment interest on such monetary relief;
 4
               H.      The costs of bringing this suit, including reasonable attorneys’ fees; and
 5
               I.      All other relief to which Plaintiff and Class members may be entitled at law or in
 6

 7   equity.

 8                                     VIII. DEMAND FOR JURY TRIAL

 9             Plaintiff, on behalf of himself and all others similarly situated, hereby requests a jury trial on
10   any and all claims so triable.
11
               DATED this 3rd day of February, 2020.
12
                                                         KELLER ROHRBACK L.L.P.
13

14
                                                         By: s/ Benjamin Gould
15                                                          Jeffrey Lewis (SBN 66587)
                                                            Benjamin Gould (SBN 250630)
16
                                                            300 Lakeside Drive, Suite 1000
17                                                          Oakland, CA 94612
                                                            Phone: (510) 463-3900
18                                                          Fax: (510) 463-3901
                                                            jlewis@kellerrohrback.com
19                                                          bgould@kellerrohrback.com
20
                                                             KELLER ROHRBACK L.L.P.
21                                                           Mark A. Griffin (WSBA #16296)
                                                             Raymond J. Farrow (WSBA #31782)
22                                                           1201 Third Avenue, Suite 3200
                                                             Seattle, WA 98101-3052
23                                                           Phone: (206) 623-1900
24                                                           Fax: (206) 623-3384
                                                             mgriffin@kellerrohrback.com
25                                                           rfarrow@kellerrohrback.com

26                                                       Attorneys for Plaintiff
27

28   4848-0347-2050, v. 2
      No. 3:19-cv-07672-JCS                                 29                     PLAINTIFF’S FIRST AMENDED
                                                                                     CLASS ACTION COMPLAINT
